Citation Nr: 1107750	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  02-02 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and sister


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.  He also had periods of active duty for training 
from January to March 1963, January to March 1967, and January to 
March 1968.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO denied entitlement to 
service connection for PTSD.  

In his March 2002 substantive appeal (VA Form 21-4138), the 
Veteran requested a hearing before a local hearing officer at the 
RO.  In a September 2004 letter, he withdrew his hearing request.

The Veteran testified before the undersigned at a December 2005 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In February 2006 and September 2009, the Board remanded these 
matters for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

A determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding. VAOPGCPREC 
12-99 (1999).  Evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The 
United States Court of Appeals for Veterans Claims has held that 
receiving enemy fire or firing on an enemy can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.
Id. at 39852.

The VA adjudication manual instructs that requests for stressor 
verification must include, among other things, a two-month 
specific date range during which the claimed stressors occurred.  
See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  
The most recent rewrite of the manual retains this requirement.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
should include month and year during which the stressful event 
occurred and noting that JSRRC will research records dated 30 
days before and 30 days after).

The Veteran's VA treatment records, including  a September 2000 
VA examination report and February 2004 and April 2008 letters 
from the Boston Vet Center, reveal that he has been diagnosed as 
having PTSD based on his claimed in-service stressors.  

The Veteran has claimed various in-service stressors related to 
traumatic combat experiences while stationed aboard the U.S.S. 
Jamestown.  For example, during the December 2005 hearing he 
testified that his ship was fired upon by Cuban gun boats while 
sailing around Cuba on a shakedown cruise in approximately 1963.  
He also testified that the ship was fired upon while in the 
Congo.  
Available records indicate that the U.S.S. Jamestown was sailing 
around Cuba from January to February 1964; and around Africa from 
April to August 1964 and November 1964 to February 1965.  The 
Veteran's service personnel records confirm that he was stationed 
aboard the ship from November 1963 to May 1965.

In its September 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to contact the National Archives and 
the Department of the Navy and request the ship logs detailing 
the movements and operations of the U.S.S. Jamestown while 
serving off Cuba from January to February 1964 and off Africa 
from April to August 1964 and November 1964 to February 1965.  If 
any ship logs received did not provide credible supporting 
evidence of the Veteran's claimed stressors, the AOJ was 
instructed to prepare a summary of the claimed in-service 
stressors for which there was sufficient information to make an 
inquiry and to contact the JSRRC to attempt to corroborate the 
alleged stressors.

The ship logs of the U.S.S. Jamestown for the periods requested 
in the Board's September 2009 remand have been obtained and 
associated with the Veteran's claims file.  In September 2010, 
the RO's PTSD coordinator issued a formal finding of a lack of 
information required to verify the Veteran's claimed stressors. 
However, the JSRRC was not contacted in accordance with the 
Board's September 2009 remand instructions.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As the 
JSRRC was not contacted to attempt to verify the Veteran's 
reported stressors, the Board is unfortunately compelled to again 
remand the claim for service connection for a psychiatric 
disability for compliance with the instructions in its September 
2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the claimed in-
service stressors for which there is 
sufficient information to make an inquiry, 
to include dates and assigned units. Such 
in-service stressors include coming under 
fire from Cuban gunboats while sailing 
aboard the U.S.S. Jamestown from January to 
February 1964.  This summary, along with a 
copy of the Veteran's DD Form 214 and any 
pertinent service personnel records should 
be sent to the JSRRC.  

The JSRRC should be asked to provide any 
information that might corroborate the 
alleged stressor.  The Veteran should be 
asked for any additional information needed 
to undertake this research.

2.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


